IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 MICHAEL MCDONALD,                             : No. 94 EM 2020
                                               :
                         Petitioner            :
                                               :
                                               :
               v.                              :
                                               :
                                               :
 PHILADELPHIA COURT OF COMMON                  :
 PLEAS,                                        :
                                               :
                         Respondent            :


                                       ORDER



PER CURIAM

       AND NOW, this 8th day of February, 2021, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus are GRANTED. The Court of

Common Pleas of Philadelphia County is ORDERED to adjudicate Petitioner’s pending

filing within 90 days.

       The Prothonotary is DIRECTED to serve this Court’s order on the President Judge

of the Court of Common Pleas of Philadelphia County.